DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Request for Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on June 07, 2022 has been entered.  

Response to Arguments
3.	Applicant’s remarks received on June 07, 2022 with respect to the amended independent claims have been acknowledged and are moot in view of a new ground of rejection necessitated by the corresponding amendment.  Currently claims 1-6, 9, and 10 are rejected, and claims 7 and 8 are cancelled.

Response to Amendments
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
5.	Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al (US Pub: 2008/0123130) and in further view of Kimura (US Pub: 2002/0042797), Sekine et al (JP Pub: 2014112289), and Hashimoto (US Pub: 2012/0218596).
Regarding claim 1 (currently amended), Matsumoto et al teaches: An information processing apparatus comprising: a display, and a processor coupled to the display and configured to: receive a progress condition from the plurality of print apparatus, wherein the progress condition comprises the grouped printing job which comprises a first print job and a second print job, wherein the first print job and the second print job having been grouped into a same group based on one of a plurality of print conditions, and a third print job which is not grouped [figs. 6 and 7, p0166, p0167], and the first print job has a first job identification (ID) and the second print job has a second job ID which is different from the first job ID, and the third print job has a third job ID, and display a progress screen which indicates the progress condition of the grouped printing job [fig. 6 and 7, p0166, p0167], and display a number of copies of each of the first print job, the second print job and the third print job [figs. 6 and 7].
Matsumoto et al displays status of multiple copies processed by each of a plurality of print apparatuses although Matsumoto et al does not explicitly exemplify status of multiple jobs processed by each of the plurality of print apparatuses.  Matsumoto et al certainly has a structural capability of monitoring and displaying status of multiple jobs processed by each of the plurality of print apparatuses.  Nevertheless, in the same field of endeavor, Kimura teaches: wherein the first print job and the second print job having been grouped into a same group based on one of a plurality of print conditions, and the first print job has a first job identification (ID) and the second print job has a second job ID which is different from the first job ID, and the third print job has a third job ID, and display a progress screen which indicates the progress condition of the grouped printing job [figs. 16 and 17, p0064 (Job names under group list represent job IDs)].  
And in the same field of endeavor, Sekine et al further illustrates one printer having progress condition displayed right next to a grouped printer: a third print job which is not grouped, a print status of the third print job which is displayed right next to the grouped printing job [fig. 6, page 6: p09 (When a single third job is processed by printer C102 which is not grouped with printers A100 and B101, its print status is to be displayed separately next to the grouped printing jobs processed by printer A100 and B101.)].
Matsumoto et al in view of Kimura and Sekine et al would have made it obvious to an ordinary skilled in the art that multiple jobs can be divided, grouped, and processed by multiple printers and their corresponding job status can be monitored independently and/or combined with others in a group and displayed in a single format or grouped format based on user preference per design choice.
For the teaching of displaying a total number of print jobs in a group, Hashimoto, In the same field of endeavor, discloses: wherein the processor is configured to display a total number of print jobs included in the grouped printing job as a part of a name of the grouped printing job, wherein the total number of print jobs is different from the number of copies [p0061-p0064, claim 4, figs. 7 and 8: 111-114 (The total number of jobs belonging to each group is listed along with group description.)].  Hashimoto displays total number of print jobs in a group whereas Matsumoto et al displays total number of copies for each job.  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to display both the total number of copies for each job and the total number of jobs in each group for providing visual information per design choice.  
 	Regarding claim 2 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Matsumoto and Sekine et al further teach: The information processing apparatus according to claim 1, wherein the processor is further configured to control the display to display a first displayed item for presenting the print status of the third print job that is not grouped and a second displayed item which is different from the first displayed item for presenting the progress condition of the group printing job [Matsumoto: fig. 7: PB1 and PB2 for grouped printing jobs/copies and PB3 for non-grouped job/copy; Sekine: fig. 6: PrnA/PrnB for grouped printing jobs and PrnC for non-grouped print job when there is only one job printed by PrnC.].
	Regarding claim 3 (previously presented), the rationale applied to the rejection of claim 2 has been incorporated herein.  Matsumoto et al further teaches: The information processing apparatus according to claim 2, wherein the second displayed item for presenting the progress condition of the group printing job includes at least the number of terminated printing jobs constituting the group printing job [fig. 7: PB1 and PB2 (Shaded blocks represent number of terminated/completed.);].  
 	Regarding claim 4 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Matsumoto et al and Kimura further teach: The information processing apparatus according to claim 1, wherein the processor is configured to display a ratio for presenting the progress condition of each of the grouped printing job and a transmission status for the third group job [Matsumoto: fig. 7: PBA/DA, IP1-IP3, p0167; Kimura: p0011-p0013].  
 	Regarding claim 5 (previously presented), the rationale applied to the rejection of claim 4 has been incorporated herein.  Matsumoto et al and Sekine et al further teaches: The information processing apparatus according to claim 4, wherein the processor is configured to display the progress condition of the grouped printing job by using a progress bar [Matsumoto: fig. 7: PBA (Grids in the bar indicates progress condition.); Sekine: figs. 6 and 8]. 	Claim 6 (currently amended) has been analyzed and rejected with regard to claim 1 and in accordance with Matsumoto et al’s further teaching on: A non-transitory computer readable medium storing an information processing program causing a computer to function [p0070].  

 	Regarding claim 9 (new), the rationale applied to the rejection of claim 1 has been incorporated herein.  Hashimoto further teaches: The information processing apparatus according to claim 1, wherein the processor is configured to display a print status of the grouped printing job and does not display a number of copies of the grouped printing job [fig. 8].

6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al (US Pub: 2008/0123130), Kimura (US Pub: 2002/0042797), Sekine et al (JP Pub: 2014112289), and Hashimoto (US Pub: 2012/0218596); and in further view of Goto et al (JP Pub: 2007213613A).  
 	Regarding claim 10 (new), the rationale applied to the rejection of claim 1 has been incorporated herein.  Matsumoto et al in further view of Kimura, Sekine et al, and Hashimoto does not display print jobs inside a group as a tree structure.  In the same field of endeavor, Goto et al teaches: The information processing apparatus according to claim 1, wherein the processor is configured to display the first print job and the second print job as a tree structure inside the grouped printing job when the processor receives a user's instruction to open the grouped printing job [fig. 12: 1201, page 21: p07].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to display jobs within a group in a tree structure for easy identification purpose.

Contact
7.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    								    /Fan Zhang/
								    Patent Examiner, Art Unit 2674